Case 8:20-cv-02259-JAK-SHK Document 24 Filed 08/25/21 Page 1 of 2 Page ID #:194




   1 Steven W. Ritcheson, Esq. (SBN 174062)
   2 Insight, PLC
     578 Washington Blvd. #503
   3 Marina del Rey, California 90292

   4 (424) 289-9191
     swritcheson@insightplc.com
   5

   6   Counsel for Plaintiff
       Nitetek Licensing LLC
   7
                          UNITED STATES DISTRICT COURT
   8
                        CENTRAL DISTRICT OF CALIFORNIA
   9
       NITETEK LICENSING LLC,                 Case No. 8:20-CV-02259-KES
  10
                   Plaintiff,                 NOTICE OF VOLUNTARY
  11                                          DISMISSAL
             v.
  12
       DAHUA TECHNOLOGY USA
  13   INC.,
  14               Defendant.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  Notice Of Voluntary Dismissal; Case No.
                                      -1-         8:20-CV-02259
Case 8:20-cv-02259-JAK-SHK Document 24 Filed 08/25/21 Page 2 of 2 Page ID #:195




   1
              Nitetek Licensing LLC hereby files this voluntary Notice of Dismissal pursuant to
   2
       Federal Rule of Civil Procedure 41(a)(1). According to Rule 41(a)(1), an action may be
   3

   4
       dismissed by Nitetek without order of court by filing a notice of dismissal at any time before

   5   service by the adverse party of an answer or a motion for summary judgment. Accordingly,
   6   Nitetek Licensing LLC voluntarily dismisses this action against Dahua Technology USA,
   7
       Inc., pursuant to Rule 41(a)(1) with prejudice and with each party to bear its own costs,
   8

   9
       expenses, and attorneys’ fees.

  10                                                     Respectfully submitted,
  11    Dated: August 25, 2021                           INSIGHT, PLC
  12
                                                         /s/ Steven W. Ritcheson
  13                                                     Steven Ritcheson
  14
                                                         Attorneys for Plaintiff
  15                                                     Nitetek Licensing LLC
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   -1-
       NOTICE OF VOLUNTARY DISMISSAL                         CASE NO. 8:20-cv-02259
